Citation Nr: 0842591	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  06-23 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a right foot 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1967.  He served in Vietnam from August 1965 to 
August 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the above claims.

In May 2008, the Board remanded the present matter for 
additional development and due process concerns.  The case 
has been returned for further appellate review.

In October 2008, the veteran was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the October 2008 hearing, the veteran stated that 
while serving aboard the USS Mann he injured his right foot 
in August 1965 during KP duty when a large pot fell on it.  
He stated that he went to the ship's dispensary for treatment 
and was taken off duty until they landed in Vietnam.  The 
veteran testified that because he was in the Army but injured 
while being transported on a Navy ship, his service treatment 
records were not annotated to show the injury.  The available 
service treatment records show that the veteran noted having 
"foot trouble" in his report of medical history at 
separation.  As the veteran's testimony was credible and his 
report of medical history supports his claim, the RO should 
obtain any service treatment records from the veteran's 
period aboard the Navy ship. 

In addition, the veteran should be afforded a VA examination 
to determine if his current right foot disability is related 
to the inservice right foot injury.  Such an opinion is 
necessary for a determination on the merits of the claim.  
See 38 C.F.R. § 3.159 (c)(4) (2008).  

Regarding the claim for PTSD, the veteran's service personnel 
records show that his military occupation specialty was 
combat engineer, which is demonstrative of inservice combat 
exposure.  In addition, the veteran provided credible 
statements in correspondence of record and during the October 
2008 hearing describing combat experiences during his service 
in Vietnam.  

The evidence of record shows that following service, the 
veteran began receiving treatment for PTSD in 1999 and VA 
treatment records show that the veteran was diagnosed as 
having PTSD.  

As the veteran engaged in combat, as demonstrated by his 
military occupation specialty, and was diagnosed as having 
PTSD, he should be afforded a VA examination to document the 
existence of any of current PTSD and obtain a medical opinion 
as to whether his claimed PTSD is related to service.  Such 
an opinion is necessary for a determination on the merits of 
the claim.  See 38 C.F.R. § 3.159 (c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any 
additional service medical records 
showing right foot treatment from the 
National Personnel Records Center (NPRC) 
or other pertinent source, including 
treatment records from the USS Mann in 
August 1965.  See October 2008 Hearing 
transcript, p. 3.  All efforts to obtain 
these records should be fully documented, 
and the NPRC and any other source 
contacted must provide a negative 
response if records are not available.

2.  After completion of the foregoing, 
schedule the veteran for an appropriate VA 
examination to determine the current nature 
and likely etiology of any right foot 
disability.  The claims file must be made 
available to the examiner for review prior to 
the examination.  All necessary tests should 
be conducted and the examiner should review 
the results of any testing prior to 
completion of the report.

Based on the examination and review of the 
record, the examiner is requested to provide 
an opinion as whether it is at least as 
likely as not (i.e., whether there is at 
least a 50 percent probability) that any 
current right foot disability had its onset 
during active service or are related to any 
in-service disease or injury.

A detailed rationale for any opinion 
expressed should be provided.

3.  Schedule the veteran for a VA 
psychiatric examination for the purpose 
of ascertaining whether PTSD found 
present is related to service.  The 
claims file must be made available to the 
examiner for review prior to the 
examination.  

a.  The examination request should 
specifically alert the examiner that the 
veteran has verified combat action.  

b.  The examiner should conduct the 
examination with consideration of the 
current diagnostic criteria for PTSD.  
The examination report should include a 
detailed account of all pathology 
present.  Any further indicated special 
studies, including psychological studies, 
should be accomplished.

c.  If a diagnosis of PTSD is 
appropriate, the examiner should specify 
(1) whether the veteran's verified combat 
action was sufficient to produce PTSD; 
(2) whether the remaining diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied; and (3) whether 
there is a link between the current 
symptomatology and the veteran's verified 
combat action.  

d.  If the examination results in a 
psychiatric diagnosis other than PTSD, 
the examiner should offer an opinion as 
to the etiology of the non-PTSD 
psychiatric disorder, to include whether 
it is at least as likely as not that any 
currently demonstrated psychiatric 
disorder, other than PTSD, is related to 
the veteran's military service. 

A complete rationale should be given for 
all opinions and conclusions expressed.  

4.  Thereafter, readjudicate the 
veteran's claims, with application of all 
appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claims remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and afforded a reasonable period 
of time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




